 



EXHIBIT 10.49
[QUESTCOR LETTERHEAD]
September 28, 2005
George Stuart
3260 Whipple Road
Union City, California 94587
RE: Change-in-Control
Dear George:
          This letter agreement (this “Agreement”) is entered into pursuant to
that certain offer letter (the “Offer Letter”) dated September 27, 2005, between
you and Questcor Pharmaceuticals, Inc., a California corporation (“Questcor”).
Questcor considers it essential to the best interests of its stockholders to
foster the continuous employment of key management personnel. In connection with
this, Questcor’s Board of Directors (the “Board”) recognizes that, as is the
case with many publicly held corporations, the possibility of a change in
control of Questcor may exist and that the uncertainty and questions that it may
raise among management could result in the departure or distraction of
management personnel to the detriment of Questcor and its stockholders.
          Accordingly, the Board has decided to reinforce and encourage your
attention and dedication to your assigned duties without the distraction arising
from the possibility of a change in control of Questcor. In order to induce you
to become an employee of Questcor and remain in the employ of Questcor and its
direct and indirect, majority-owned subsidiaries (collectively, the “Company”),
Questcor hereby agrees that after this letter agreement (this “Agreement”) has
been fully executed and delivered by Questcor and you, you shall be entitled to
receive the benefits set forth in this Agreement in the event of certain Changes
in Control (as defined in The Questcor Pharmaceuticals, Inc. 1992 Stock Option
Plan (the “Plan”). You shall receive no benefits under this Agreement unless
there has been a Change in Control.
          1. Accelerated Vesting. Notwithstanding anything to the contrary in
Section 11 of the Plan (other than Sections 11(a) and 11(h)), in the event that
a Change in Control occurs, and your employment with the Company is terminated
as a result of an Involuntary Termination (as defined below) at any time within
the six (6) month period commencing on the date of such Change in Control, fifty
percent (50%) of the then-unvested shares of Questcor’s common stock subject to
each of your outstanding stock options will become immediately vested and
exercisable on the date of your Involuntary Termination. The Company shall cause
each option agreement evidencing the grant of stock options to you (each, an
“Option Agreement”) under the Plan to reflect the accelerated vesting provisions
set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



          2. Definition of Involuntary Termination. For purposes of this
Agreement, “Involuntary Termination” means the termination of your employment
with the Company either: (i) by the Company without Cause, or (ii) by you upon
30 days’ prior written notice to the Company for Good Reason.
          3. Definition of Cause. For purposes of this Agreement, “Cause” means
the termination of your employment for any one or more of the following:
(i) your habitual or material neglect of your assigned duties with the Company
(other than by reason of disability), or intentional refusal to perform your
assigned duties with the Company (other than by reason of disability), which
continues uncured for thirty (30) days following receipt of written notice of
such deficiency or “Cause” event from the Board, specifying in detail the scope
and nature of the deficiency or the “Cause” event; (ii) your act of dishonesty
intended to result in your gain or personal enrichment; (iii) your personally
engaging in illegal conduct which causes material harm to the reputation of the
Company or its Affiliates (as defined in the Plan); (iv) your commission of a
felony or gross misdemeanor directly relating to, your act of dishonesty or
fraud against, or your misappropriation of property belonging to, the Company or
its Affiliates (as defined in the Plan); (v) your personally engaging in any act
of moral turpitude that causes material harm to the reputation of the Company;
(vi) your intentionally breach in any material respect of the terms of any
nondisclosure agreement with the Company; or (vii) your commencement of
employment with another company while an employee of the Company without the
prior consent of the Board. Any determination of “Cause” as used herein will be
made only in good faith by the Board.
          4. Definition of Good Reason. For purposes of this Agreement, “Good
Reason” means the removal of your title of Vice President of Finance, Chief
Financial Officer, without your written consent; provided, however, Good Reason
shall not exist as a result of any reduction of your authority, duties or
responsibilities so long as you retain the title of Vice President of Finance,
Chief Financial Officer.
          5. Arbitration. Any controversy, claim or dispute involving the
parties (or their affiliated persons) directly or indirectly concerning this
Agreement, or otherwise, shall be finally settled by binding arbitration held in
Union City, California, by one arbitrator in accordance with the rules of
employment arbitration then followed by the American Arbitration Association or
any successor to the functions thereof. The arbitrator shall apply California
law in the resolution of all controversies, claims and disputes. Any decision or
award of the arbitrator shall be final and conclusive on the parties to this
Agreement and their respective affiliates. The Company shall bear all costs of
the arbitrator in any action brought under this section. The parties hereto
agree that any action to compel arbitration pursuant to this Agreement may be
brought in the appropriate California court and in connection with such action
the laws of the State of California shall control. Application may also be made
to such court for confirmation of any decision or award of the arbitrator, for
an order of the enforcement and for any other remedies, which may be necessary
to effectuate such decision or award. The parties hereto hereby consent to the
jurisdiction of the arbitrator and of such court and waive any objection to the
jurisdiction of such arbitrator and court.

 



--------------------------------------------------------------------------------



 



          6. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to Questcor shall be directed to the
attention of its Secretary, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          7. At-Will Employment. Nothing contained in this Agreement shall
(a) confer upon you any right to continue in the employ of the Company,
(b) constitute any contract or agreement of employment, or (c) interfere in any
way with the at-will nature of your employment with the Company.
          8. Entire Agreement. This Agreement, the Offer Letter, the Plan and
any Option Agreements set forth the entire agreement of the parties hereto in
respect of the accelerated vesting of stock options held by you and supersede
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the accelerated vesting of stock options held by you, is
hereby terminated and cancelled.
          9. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. The section headings contained in this Agreement are for convenience
only, and shall not affect the interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Agreement by returning a signed copy of
this Agreement.

     
 
  Sincerely,
 
   
 
  /s/ JAMES L. FARES
 
   
 
  James L. Fares
 
  Chief Executive Officer
 
  Questcor Pharmaceuticals, Inc.
 
   
 
  Date: September 28, 2005

Accepted by,

     
/s/ GEORGE M. STUART
         
George M. Stuart
   
 
   
Date: September 28, 2005
   

 